225 S.W.3d 612 (2006)
AMERICA BAIL BONDS, et al., Appellant,
v.
CITY OF EL PASO, Appellee.
No. 08-05-00388-CV.
Court of Appeals of Texas, El Paso.
July 21, 2006.
Fernando Rodriguez, El Paso, pro se.
Jose Padilla, El Paso, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Appellant Fernando Rodriguez d/b/a America Bail Bonds appeals the trial courts order granting judgment in favor of the City of El Paso in a suit to recover past due ad valorem taxes. Pending before the Court on its own initiative is the dismissal of this appeal for want of prosecution. See TEX.R.APP.P. 42.3(b). This Court possesses the authority to dismiss an appeal for want of prosecution when an appellant in a civil case fails to timely file its brief and gives no reasonable explanation for such failure. See TEX.R.APP.P. 38.8(a)(1).
On November 29, 2005, Appellant timely filed a notice of appeal in this cause. This Court filed and granted two extensions of time in which to file Appellants brief, the last extension having been granted until May 25, 2006. As of this date, no Appellants brief nor new motion for extension of time have been filed with the Court. On June 2, 2006, this Courts clerk sent a letter to the parties indicating the Courts intent to dismiss the case for want of prosecution absent a response from any party within ten days to show grounds for continuing the appeal. No response has been received as of this date. Accordingly, pursuant to TEX.R.APP.P. 42.3(b) and (c), we dismiss the appeal for want of prosecution.